PER CURIAM.
The appellants were convicted for the crime of rape. On appeal, the Florida Supreme Court affirmed the judgments and sentences of the trial court. Watson v. *144State, Fla.1966, 190 So.2d 161. This appeal has been taken by the appellants from the trial court’s order denying their motion to vacate or set aside sentences, judgments and convictions, which was filed pursuant to CrPR 1.850, 33 F.S.A.
It is the appellants’ contention that reversible error was committed at trial by virtue of the voir dire examination of 16 veniremen and their subsequent exclusion for cause by the court. It is the appellants’ position that the principles of law set forth in a United States Supreme Court case of Witherspoon v. Illinois, 391 U.S. 510, 88 S.Ct. 1770, 20 L.Ed.2d 776 (1968) were violated. We do not find merit in this position and have concluded that the jury ultimately impaneled for the trial of this cause was of a representative quality as called for in the Witherspoon opinion. See Williams v. State, Fla.1969, 228 So.2d 377.
Affirmed.